            Case 1:19-cv-11362-KPF Document 1 Filed 12/12/19 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x
ALEXANDER GOMEZ,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
EST RESTAURANT CORP. and
349 EAST 13 STREET LLC,

                  Defendants.
_____________________________________x

       Plaintiff, Alexander Gomez, by his undersigned counsel, hereby files this Complaint and

sues, Est Restaurant Corp., and 349 East 13 Street LLC, for injunctive relief pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Alexander Gomez, currently resides in the Bronx, New York, and is sui

juris. He is a qualified individual with disabilities under the ADA law. Alex has a spinal cord T-

12 injury and is bound to ambulate in a wheelchair. He has visited the property, which forms the

basis of this lawsuit and plan to return to the property to avail himself of the goods and services

offered to the public at the property, and to determine whether the property has been made ADA

compliant. His access to the facility and/or full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and/or accommodations offered therein was denied and/or

limited because of these disabilities, and will be denied and/or limited in the future unless and

                                                                                                      1
            Case 1:19-cv-11362-KPF Document 1 Filed 12/12/19 Page 2 of 8




until Defendant is compelled to remove the physical barriers to access and ADA violations

which exist at the facility, including but not limited, to those set forth in the Complaint.

       3.      Defendant, 349 East 13 Street LLC, is a limited liability company and transacts

 business in the State of New York and within this judicial district. Defendant is the owner of the

 real property, which is the subject of this action located on or about at 349 E 13th St, New

 York, NY 10003 (hereinafter the “Facility”).

       4.      Defendant, Est Restaurant Corp., is a domestic corporation and transacts business

 in the State of New York and within this judicial district. Defendant is the lessee and operator

 of the premises known as Sister Jane Tavern located on or about at 349 E 13th St, New York,

 NY 10003 (hereinafter the “Facility”).

       5.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM

       9.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that




                                                                                                        2
           Case 1:19-cv-11362-KPF Document 1 Filed 12/12/19 Page 3 of 8




exist at the Facility, which restrict and/or limit his access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

      10.     Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

      11.     Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

      12.     Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

 I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT
      PROVIDED AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED
      AS REQUIRED. EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
      ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
      a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
         provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2
         Where Required. Accessible routes shall be provided where required by 206.2.


                                                                                                         3
         Case 1:19-cv-11362-KPF Document 1 Filed 12/12/19 Page 4 of 8




          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
       REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   NON-COMPLIANT RISE IN FLOOR LEVEL AT THE THRESHOLD OF
       ENTRANCE DOOR ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
       RAMP NOT PROVIDED FOR NON-COMPLIANT RISE IN FLOOR LEVEL AT THE
       THRESHOLD OF ENTRANCE DOOR.
       a. ADAAG 404.2.5 Thresholds. Thresholds, if provided at doorways, shall be ½ inch
          (13 mm) high maximum. Raised thresholds and changes in level at doorways shall
          comply with 302 and 303. ADAAG 303.4 Ramps. Changes in level greater than ½
          inch high shall be ramped, and shall comply with 405 or 406.
IV.    INACCESSIBLE DINING TABLES. NON-COMPLIANT HEIGHT OF DINING
       TABLES EXCEEDS MAXIMUM HEIGHT ALLOWANCE. MINIMUM
       PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
       NOT PROVIDED.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5 percent
          of the seating spaces and standing spaces at the dining surfaces shall comply with
          902. ADAAG 902.2 Clear Floor or Ground Space. A clear floor space complying
          with 305 positioned for a forward approach shall be provided. Knee and toe


                                                                                               4
         Case 1:19-cv-11362-KPF Document 1 Filed 12/12/19 Page 5 of 8




         clearance complying with 306 shall be provided. ADAAG 902.3 Height. The tops of
         dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and 34
         inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17
         inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall be 11
         inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
         27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
         clearance shall be 30 inches (760 mm) wide minimum.
V.    INACCESSIBLE BAR. NON-COMPLIANT HEIGHT OF BAR EXCEEDS
      MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE
      CLEARANCE NOT PROVIDED AT BAR. PORTION OF BAR REQUIRED TO BE
      ACCESSIBLE NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory
         902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
         counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
         space complying with 305 positioned for a forward approach shall be provided. Knee
         and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
         tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
         34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17
         inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall be 11
         inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
         27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
         clearance shall be 30 inches (760 mm) wide minimum.
VI.   INACCESSIBLE WATER CLOSET IN RESTROOM. REQUIRED MINIMUM
      CLEARANCE NOT PROVIDED AT WATER CLOSET IN RESTROOM.
      a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
         Clearances around water closets and in toilet compartments shall comply with 604.3.


                                                                                               5
            Case 1:19-cv-11362-KPF Document 1 Filed 12/12/19 Page 6 of 8




            ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.
VII.     NON-COMPLIANT DISTANCE OF WATER CLOSET FROM SIDE WALL IN
         RESTROOM.
         a. ADAAG 604.2 Location. The water closet shall be positioned with a wall or partition
            to the rear and to one side. The centerline of the water closet shall be 16 inches
            minimum to 18 inches maximum from the side wall or partition
VIII.    INACCESSIBLE LAVATORY IN RESTROOM. REQUIRED MINIMUM KNEE AND
         TOE CLEARANCE NOT PROVIDED AT LAVATORY IN RESTROOM.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 306.2 Toe Clearance.
            ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is required at an
            element as part of a clear floor space, the toe clearance shall extend 17 inches (430
            mm) minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
            inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
            Minimum Required Depth. Where knee clearance is required under an element as
            part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
            inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
            the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
            (760 mm) wide minimum.
 IX.     NON-COMPLIANT HEIGHT OF LAVATORY IN RESTROOM EXCEEDS
         MAXIMUM HEIGHT ALLOWANCE.
         a. ADAAG 606.3 Height. Lavatories and sinks shall be installed with the front of the
            higher of the rim or counter surface 34 inches (865 mm) maximum above the finish
            floor or ground.
  X.     INACCESSIBLE MIRROR IN RESTROOM. NON COMPLIANT MOUNTED
         HEIGHT OF MIRROR IN RESTROOM EXCEEDS MAXIMUM HEIGHT
         ALLOWANCE.
         a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
            installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
            maximum above the finish floor or ground. Mirrors not located above lavatories or
            countertops shall be installed with the bottom edge of the reflecting surface 35 inches
            (890 mm) maximum above the finish floor or ground.

         13.    The above listing is not to be considered all-inclusive of the barriers, which exist

 at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

 ADA violations.

                                                                                                       6
           Case 1:19-cv-11362-KPF Document 1 Filed 12/12/19 Page 7 of 8




        14.   The removal of the physical barriers, dangerous conditions and ADA violations set

forth herein is readily achievable and can be accomplished and carried out without much

difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

36.304.

        15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the facility, including those set forth herein.

        16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

        17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering

Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.


                                                         Respectfully submitted,
                                                         s/Maria Costanza Barducci
                                                                                                      7
Case 1:19-cv-11362-KPF Document 1 Filed 12/12/19 Page 8 of 8




                                Maria Costanza Barducci, Esq.
                                BARDUCCI LAW FIRM
                                Attorneys for Plaintiff
                                5 West 19th Street, 10th Floor
                                New York, New York 10011
                                Bar No.: 5070487
                                Telephone: 212-433-2554
                                Email: mc@barduccilaw.com




                                                                 8
